Citation Nr: 0313788	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  90-53 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left arm.  

2.  Entitlement to service connection for arthritis of the 
right arm. 

3.  Entitlement to a rating in excess of 10 percent for 
anosmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Robinson, Counsel





INTRODUCTION

The veteran had active military service from September 1940 
to October 1945.  He also had one or more brief periods of 
active duty for training each year as a member of the New 
York Army National Guard from July 1949 to September 1962, 
the most important for purposes of this appeal having been in 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This case was previously before the Board in May 1991, 
February 1994, and December 1999, at which times it was 
remanded for procedural defects and/or additional evidentiary 
development.  The RO undertook additional development of the 
appeal and, in September 2002, a supplemental a statement of 
the case (SSOC) was issued; the case has now been returned to 
the Board.

The issues of entitlement to increased ratings for status 
post carotid endarterectomy with cerebrovascular 
insufficiency, dizziness, and blurred vision; for 
degenerative joint disease of the cervical spine with 
traumatic radiculopathy, left upper extremity; degenerative 
joint disease of the cervical spine with traumatic 
radiculopathy, right upper extremity; and degenerative joint 
disease of the lumbar spine will be discussed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  Arthritis of the left arm was not present during service 
and was not manifest within one year after service, and the 
preponderance of the competent evidence shows that that the 
veteran's current left arm condition is not the result of any 
incident or event of active military service.


2.  Arthritis of the right arm was not present during service 
and was not manifest within one year after service, and the 
preponderance of the competent evidence shows that that the 
veteran's current left arm condition is not the result of any 
incident or event of active military service.

3.  The veteran has total loss of the sense of smell.


CONCLUSIONS OF LAW

1.  The veteran has no current disease or disability of the 
left arm, to include arthritis, which was either incurred in 
or aggravated by active military service, and arthritis may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The veteran has no current disease or disability of the 
right arm, to include arthritis, which was either incurred in 
or aggravated by active military service, and arthritis may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

3.  The criteria for a rating in excess of 10 percent for 
anosmia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 3.321(b)(1), 4.1-4.14, 4.87a, Diagnostic 
Code 6275 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").



Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, SSOC, and 
associated correspondence issued since the veteran filed his 
claims, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claims.  
The veteran was advised that if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.

In addition, the veteran was advised of the specific VCAA 
requirements in the SSOC issued in September 2002.  The RO 
also advised the veteran of the evidence obtained and 
considered in deciding his claim in that SSOC.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

A review of the veteran's service medical records during his 
active service periods, both with the Regular Army (1940-45) 
and the New York Army National Guard (1949-62), reflects 
that, in September 1962, he was medically treated following 
an automobile accident.  The accident occurred when a jeep in 
which the veteran was riding was struck by a truck, causing 
the jeep to overturn, with the veteran being pinned 
underneath.  He was admitted and treated at Griffiss Air 
Force Base hospital, and was subsequently discharged with 
diagnoses of simple fractures of the left 4th, 5th, 6th, and 7th 
ribs; contusion of the neck and abdomen; and a forehead 
abrasion.  Later that month, the veteran was hospitalized at 
St. Luke's Hospital and, following treatment, was diagnosed 
at discharge as suffering from a cervical sprain, a cerebral 
concussion, and multiple rib fractures on the left (4, 5, 6, 
7) and right (8, 9, 10).

In April 1963, following his discharge from the New York Army 
National Guard, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the 
RO, in which he sought service connection for neck, back, and 
head injuries associated with his jeep accident.  These 
included a cervical sprain, cerebral concussion, and multiple 
rib fractures.  He also noted that he was unable to use his 
left three fingers normally, or his left arm.

Later that month, April 1963, the RO received a Certificate 
of Attending Physician from DB, M.D.  Dr. B. reported that 
the veteran was still having a considerable amount of pain 
and distress in his neck and upper extremities, due to the 
injury to his cervical spine and cervical nerve roots, as 
well as numbness in his hands and arms, and weakness 
associated with the pain.  Dr. B's diagnosis was cervical and 
lumbar sprain, and multiple fractures of the ribs on the left 
(4, 5, 6, 7) and right (8, 9, 10).

Thereafter, in May 1963, the veteran was medically examined 
for VA purposes and diagnosed with a cerebral concussion, no 
residual; and traumatic radiculopathy of the cervical roots, 
left and right.

In an August 1963 rating decision, the veteran was service 
connected for traumatic radiculopathy, cervical roots, left 
and right, each separately evaluated as 20 percent disabling; 
and also service connected for multiple rib fractures (left 
and right) and a cerebral concussion, each of which was 
evaluated as noncompensable.

In November 1967, the RO received a VA Medical Center (VAMC) 
Castle Point discharge summary, dated that same month.  The 
summary's listed diagnosis was radicular neuropathy at C4-C6, 
due to traumatic degenerative disc at C4-C6. In June 1986, 
the veteran requested an increased rating for his service-
connected disabilities.  The following month, the RO received 
VAMC Castle Point medical records, dated in May and June 
1986.  These records reflected a diagnosis of cervical and 
lumbar spondylosis, as well as degenerative joint disease of 
the hands.

In an August 1986 rating decision, the RO confirmed and 
continued the veteran's assigned disability ratings.  He 
appealed the decision as to the issues of traumatic 
radiculopathy of the cervical roots, left and right, and, in 
January 1988, underwent a medical examination for VA 
purposes.  The examiner's diagnosis was degenerative changes 
in the cervical spine by X-ray, with no orthopedic condition 
found in the upper extremities.  Statements from the veteran 
during this period reflected complaints of severe pain in his 
neck, lower back, and arms, as well as numbness in both his 
hands, all claimed as due to arthritis.  He also complained 
of anosmia, and of trauma to his buttocks and breastbone as a 
result of his jeep accident.  In October 1988, the veteran 
filed an informal claim for arthritis of the shoulders and 
arms, as well as cerebrovascular insufficiency.  His appeal 
subsequently came before the Board, which, in a July 1989 
decision, denied an increased rating for traumatic 
radiculopathy of the cervical roots, left and right.

Thereafter, in June 1990, the RO undertook a rating action 
with respect to the additional claims of service connection 
filed by the veteran for arthritis of the left and right 
shoulders, as well as arthritis of the left and right arms, 
and for cerebrovascular insufficiency.  In its decision, the 
RO denied the veteran's claims.  The veteran appealed the 
decision and, in a VA Form 9 received in November 1990, he 
reported that he had been told by a number of doctors that 
the pain in his upper extremities and joints was due to 
arthritis secondary to his jeep accident in 1962.  He further 
reported that he was being treated for arthritis of the 
shoulders, arms, and back.


Thereafter, the veteran's appeal came before the Board, which 
clarified the issues on appeal as entitlement to service 
connection for arthritis of the low back, shoulders, and 
arms; plus anosmia and cerebrovascular insufficiency, as well 
as increased ratings for traumatic radiculopathy of the 
cervical roots, both right and left.  In a May 1991 decision, 
the Board remanded the veteran's appeal to the RO for 
additional development.  The development included 
certification of the veteran's active duty periods, obtaining 
additional VA and non-VA treatment records, and a 
comprehensive medical examination.

Thereafter, the RO received VAMC Castle Point medical 
records, dated from October 1967 to May 1991.  These records 
revealed diagnoses of, and treatment for, cervical 
spondylosis with radiculopathy.  The veteran was noted to use 
manual cervical traction at home and to wear a cervical 
collar; he also took Indocin and Naprosyn.  A radiographic 
study, dated in February 1987, revealed a normal left 
shoulder.  An electromyographic study, undated, revealed 
findings compatible with mild C-6 radiculopathy on the left 
side.

In November 1991, the veteran was medically examined for VA 
purposes. He complained of pain in his neck, arms, shoulders, 
and lower back.  In particular, on clinical evaluation, he 
was noted to be able to put his arms behind his neck.  In 
addition, there was no atrophy of the upper or lower arm.  
There was good power in grip of the hands.  A radiographic 
study of the left shoulder revealed some spurring at the 
medial aspect of the left humeral head.  It was noted that 
this finding was unchanged from January 1988.  A radiographic 
study of the right shoulder was normal.  The examiner's 
diagnosis was radiculopathy on the left (C5-6) and right (C5-
7), secondary to degenerative joint disease of the cervical 
spine, post-traumatic; degenerative joint disease of the 
lumbar spine, post-traumatic; anosmia, post-traumatic; 
prolonged post-concussion syndrome; and cerebrovascular 
insufficiency.

Subsequently, in a September 1992 rating action, the RO 
denied the veteran service connection for arthritis of the 
left and right shoulders, arthritis of the left and right 
arms, and a broken nose.  In addition, increased ratings for 
degenerative joint disease of the cervical spine with 
radiculopathy, both left and right upper extremity; cerebral 
concussion; and multiple rib fractures, were also denied.  
Furthermore, the RO service connected and awarded a 10 
percent disability rating for anosmia, cerebrovascular 
insufficiency, and degenerative joint disease of the 
lumbosacral spine; and also service connected the veteran for 
degenerative joint disease of the dorsal spine, awarding a 
noncompensable disability rating.  The RO issued an SSOC that 
same month.  In October 1992, the veteran filed an NOD with 
respect to the RO's decision.  He also reported that his left 
arm, from his shoulder to his fingers, was sore continuously, 
with four of his fingers numb.  His right arm also exhibited 
the same condition, but was not as severe.  The veteran 
indicated that he had been told by doctors that his pain was 
caused by arthritis.

Thereafter, the veteran's appeal was returned to the Board, 
which, in a February 1994 decision, remanded the appeal to 
the RO for further action, particularly preparation of a 
comprehensive SSOC addressing all claims for service 
connection and increased evaluations, to include discussion 
of all pertinent regulatory criteria and evaluations assigned 
for each, as well as the rationale for its decisions.

In April 1994, the RO received additional medical records 
from the Castle Point VAMC, many duplicative, dated from 
October 1967 to April 1994.  These records noted the 
veteran's continued complaints of neck, shoulder, and back 
pain.  In particular, an April 1994 record noted the 
veteran's complaints of pain and stiffness over his neck and 
lower back, with numbness over his left arm.  His neck was 
noted as having fairly good mobility, with some discomfort.  
The veteran reported that his TENS (transcutaneous electrical 
nerve stimulation) unit and cervical home traction had been 
helping him very much.  The examiner's diagnosis was cervical 
spondylosis with left C-6 radiculopathy, and lumbar 
spondylosis, with chronic pain syndrome.

Thereafter, the RO received medical reports from St. Luke's 
Hospital; JB, M.D.; and PT, M.D.; dated from August 1988 to 
July 1991.  These reports noted the veteran undergoing a 
right carotid endarterectomy and a carotid sonography, and 
being treated for coronary syndrome.  The veteran was also 
noted to have a loss of smell for mild odors.  In August 
1994, the veteran submitted to the RO a Castle Point VAMC 
radiographic study of the cervical spine, dated in July 1994.  
The study's impression was degenerative arthritis of the 
cervical spine.

In March 1996, the RO contacted the veteran by letter and 
asked him to clarify which issues he wished to pursue on 
appeal.  The RO noted in the letter that it believed the 
veteran was raising the following issues: stroke in the right 
eye, arthritis of the left and right shoulder, and arthritis 
of the left and right arm.  In May 1996, the veteran 
submitted a statement to the RO, in which he listed all his 
reported medical conditions which he believed had resulted 
from, or were associated with his jeep accident in 1962.  
These were arthritis of the joints in the left and right 
shoulder, plus the left and right elbow, and fingers, with 
numbness in both hands; stroke of the right eye with plaque 
in three veins of the eye due to pinching of blood vessels in 
neck; dizziness from arthritis pinching blood vessels in 
neck; degenerative disease of the dorsal spine; many 
fractured ribs; fractured nose; and injury to the breast 
bone; degenerative joint disease of the cervical spine with 
radiculopathy, both left and right; low back pain; and loss 
of sense of smell.

In July 1996, the veteran was medically examined for VA 
purposes.  He complained of a complete loss of smell.  The 
Olfactory Identification Test revealed 5 hits of 20 targets, 
and no false alarms of 20 distracters.  This translated into 
12 percent correct, where chance is 0 percent.  Normative 
percent correct on this task for a group of 45, 65-84 year 
old subjects is 79 percent correct with a standard deviation 
of 0.16.  Thus, the veteran's performance was below 3 
standard deviations below the mean for his age group.  His 
performance was considered equivalent to functionally total 
anosmia.  

In July 1996, the veteran again underwent VA examination.  
During a spinal examination, he complained of neck and lower 
back pain, with radiation of pain to the left shoulder and 
both upper extremities as far as the hands.  Furthermore, he 
complained of feelings of numbness and tingling in both upper 
extremities.  Range of motion of the cervical spine was 
forward flexion to 30 degrees, extension to 20 degrees, left 
lateral bending to 20 degrees, right lateral bending to 30 
degrees, left lateral rotation to 30 degrees, and right 
lateral rotation to 40 degrees.  In addition, reflexes of the 
biceps and triceps were depressed, and there was decreased 
motion in both shoulders noted, with pain reported by the 
veteran when they were moved passively.  There was marked 
dorsal and lumbar paravertebral muscle spasm, with pain and 
limitation on motion.  A radiographic study of the veteran's 
right shoulder was normal, while a study of the left shoulder 
revealed degenerative osteoarthritis.  The examiner's 
diagnosis was degenerative arthritis of the cervical spine, 
and bilateral rib fractures, clinically healed.

In addition, in July 1996, the veteran also underwent a VA 
cranial nerves examination.  The examiner's findings noted 
bilateral C5-6, C6-7, C7-T1 cervical radiculopathy, 
degenerative joint disease of the cervical and lumbo-sacral 
spine with post-traumatic contribution, and possible 
positional vertebrobasilar insufficiency secondary to 
vertebral artery stenosis and/or compression on extension.  
No myelopathy was reported evident.

Thereafter, the RO received medical records from St. Luke's 
Hospital, dated from May to September 1996.  These records 
noted the veteran's treatment for heart related disorders, 
including extracranial cerebrovascular disease, transient 
ischemic attack, valvular heart disease, and hypertension.  
An operation report, dated in September 1996, indicated the 
veteran had undergone a left carotid endarterectomy.

In August 1997, the RO received VAMC Castle Point medical 
records, many duplicative, dated from October 1967 to March 
1997.  These records noted the veteran as receiving continued 
treatment for radiculopathy, with degenerative changes in his 
cervical spine.  In particular, a radiographic study of the 
cervical spine, dated in July 1994, noted that degenerative 
changes had increased as compared to a prior study in 
February 1987.  A radiographic study of the chest, in May 
1996, revealed old bilateral rib fractures due to trauma.  A 
treatment note, dated in December 1996, reflected the 
veteran's complaints of numbness in both his hands, the left 
being more severe, with a poor grip.  Furthermore, a VA 
examination report, dated in July 1996, reflecting an 
evaluation of the veteran's sense of smell, reported that the 
veteran's performance during testing was considered 
equivalent to functionally total anosmia.

In a November 1997 rating decision, the RO denied the 
veteran's increased rating claims for degenerative joint 
disease of the cervical spine with radiculopathy, both left 
and right; anosmia; status post carotid endarterectomy with 
cerebrovascular insufficiency, dizziness, and blurred vision; 
degenerative joint disease of the dorsal spine; healed 
multiple rib fractures; and a cerebral concussion.  In 
addition, the RO also denied service connection for a buttock 
injury, broken breastbone, and arthritis of the left and 
right shoulders, and deferred a rating for arthritis of the 
left and right elbows.  Furthermore, the RO increased the 
veteran's disability rating for degenerative joint disease of 
the lumbar spine from 10 percent to 20 percent.

Subsequently, the RO received VAMC Castle Point and VAMC 
Hudson Valley medical records, some duplicative, dated from 
May 1996 to October 1998.  These records reflected the 
veteran's continued complaints and treatment for cervical and 
lumbar pain, with radiculopathy symptomatology to his arms 
and hands.  The veteran was noted to be taking Tylenol #3 and 
using moist heating pads, as well as using a TENS unit, 
cervical pillow, and overhead manual cervical traction.  An 
electrodiagnostic study, in February 1997, revealed no 
finding of carpal tunnel syndrome or peripheral neuropathy in 
either of the upper extremities.

In October 1998, the veteran underwent a VA joints 
examination.  He reported his medical history with respect to 
his shoulders, and indicated that his joint pain became 
exacerbated with lifting, pushing, pulling, and bad weather.  
He did not complain of elbow pain.  On clinical evaluation, 
his left shoulder was asymmetric.  Abduction was reported to 
130 degrees, adduction to 35 degrees, flexion to 80 degrees, 
extension to 35 degrees, internal rotation to 45 degrees, and 
external rotation to 30 degrees.  Evaluation of the right 
shoulder revealed a full range of motion with no swelling or 
deformity.  The impingement sign, in the right and left 
shoulder, was negative.  Evaluation of the veteran's elbows 
revealed no swelling or deformity, with flexion to 135 
degrees, and pronation and supination to 90 degrees.  An 
associated radiographic study of the veteran's shoulders 
revealed no evidence of hypertrophic changes or erosive 
changes, but some mild osteopenia.  Radiographic study of the 
veteran's elbows revealed a prominent anterior fat pad on the 
right elbow, which was noted to suggest an effusion.  There 
was no evidence of acute fracture or loose bodies, but some 
evidence of mild osteopenia.

In summarizing the examination's findings, the examiner noted 
that the veteran's claims folder had been reviewed, and that 
the veteran's elbows did not exhibit any evidence of post-
traumatic arthritis of the elbows.  The veteran was also 
noted not to have exhibited any muscle injury of the biceps 
or triceps of the left arm.  The examiner concluded that the 
veteran had radicular symptoms from the cervical spine, and 
that his weakness and pain in the shoulder area were 
secondary to radiculopathy of the cervical spine which 
occurred during the jeep accident in 1962.

Thereafter, in January 1999, the RO issued an SSOC, in which 
service connection for arthritis of the shoulders and elbows 
was reported as denied. 

The RO subsequently received VAMC records from the Montrose 
and Hudson Valley facilities, many duplicative, dated from 
January 1997 to March 1999.  These records reflected the 
veteran's continued complaints and treatment for cervical and 
lumbar pain, with radiculopathy symptomatology in his arms 
and hands.  The veteran was also noted also to be receiving 
treatment for cardiac-related disorders.

The RO also received VAMC records dated from May 1999 to 
September 2002.  These records reflected the veteran's 
continued complaints and treatment for cervical and lumbar 
pain with radiculopathy symptomatology in his arms and hands.  
He was also noted to be receiving treatment for cardiac-
related disorders.  


III.  Analysis

A.  Service connection for arthritis
of the left arm and right arm 

In general, under pertinent statutes and regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Moreover, a veteran may 
be granted service connection for arthritis, although not 
otherwise established as incurred in service, if the disease 
is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  To establish a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Also, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

After reviewing the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, the Board believes 
that the weight of the evidence supports a finding that 
arthritis of the left arm and right arm was not incurred as a 
result of veteran's active military service.  In addition, 
there is no medical evidence showing that the veteran was 
diagnosed as having arthritis of the left arm or right arm 
within one year of discharge, or even thereafter.

In reaching this conclusion, we have reviewed the veteran's 
service medical records, which do not reflect manifestation 
of, or treatment for, arthritis of the arms.  The medical 
evidence reflects that the veteran currently suffers from 
degenerative disc disease of the cervical spine with 
radiculopathy, which affects his upper extremities.  
Moreover, the October 1998 X-rays of the elbows did not show 
any evidence of post-traumatic arthritis of the elbows.  The 
1998 VA examination report failed to show any muscle injury 
of the biceps and triceps muscle on the left arm.  In 
addition, on VA examination in October 1998, the examiner 
reported that the veteran had radicular symptoms from the 
cervical spine, and that his weakness and pain in both 
shoulders was secondary to this radiculopathy.  Furthermore, 
there were no arthritic findings shown on X-rays of the 
veteran's elbows, and no evidence has been submitted that 
would otherwise reflect that the pain, numbness, and tingling 
experienced by the veteran in his arms is other than that 
caused by his cervical radiculopathy.

In summary, the Board concludes that the credible and 
probative evidence is against finding that the veteran has 
arthritis of the left arm and right arm that is related to 
his active duty in any way.  38 C.F.R. §§ 3.303, 3.304(d), 
3.306.  Because the preponderance of the evidence is against 
the claim, there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  
Thus, the benefit sought on appeal is denied.

B.  Evaluation of anosmia,
rated 10 pecent disabling

The veteran's loss of sense of smell has been evaluated as 10 
percent disabling under Diagnostic Code (DC) 6275, which 
provides for a 10 percent rating for complete loss of sense 
of smell.  38 C.F.R. § 4.87a (2002).

During the pendency of the appeal, the portions of the Rating 
Schedule setting forth the criteria for ratings for loss of 
the sense of smell were changed effective June 10, 1999.  See 
64 Fed. Reg. 25,202-210 (May 11, 1999).  Where pertinent law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
and action to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under the old version, DC 6275 provided that "[l]oss of 
sense of smell, complete," was to be evaluated as 10 percent 
disabling.  A note following this code indicated that an 
anatomical or pathological basis was required for a rating 
under DC 6275.  Under the new version, DC 6275 provides that 
"[s]ense of smell, complete loss," is 10 percent disabling.  
A note states that an evaluation will be assigned under this 
code only if there is an anatomical or pathological basis for 
the condition.  The substance of both the old and the new 
regulations is identical in every respect, as is the 
explanatory note underneath; the changes are insignificant 
wording revisions.  Since both versions are clearly the same, 
and both are applicable, it makes no difference which is 
applied.  Karnas, id.

The Board has noted that a July 1996 VA examination report 
contains a diagnosis of complete anosmia.

The RO has assigned a 10 percent rating under DC 6275, for a 
complete loss of the sense of smell.  We note that the 
maximum schedular rating for the disability under this code 
is 10 percent.  Accordingly, the Board finds the veteran 
currently has the maximum allowable schedular rating for this 
disability, and that the preponderance of the evidence is 
against a schedular rating in excess of 10 percent for a 
complete loss of the sense of smell. 

In reaching this decision the Board has considered the issue 
of whether the veteran's service-connected disabilities, 
standing alone, present an exceptional or unusual disability 
picture, so as to render impractical the application of the 
regular scheduler standards, such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. 3.321(b)(1); See Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  

Significantly, however, no evidence or contention has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected anosmia disability, so as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an extra-
schedular rating under 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to service connection for arthritis of the left 
arm is denied.  

Entitlement to service connection for arthritis of right arm 
is denied.  

Entitlement to a rating in excess of 10 percent for anosmia 
is denied.  


REMAND

As discussed above, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 was signed 
into law.

The veteran contends that his service-connected status post 
carotid endarterectomy with cerebrovascular insufficiency, 
dizziness, and blurred vision; degenerative joint disease of 
the cervical spine with traumatic radiculopathy, left upper 
extremity; degenerative joint disease of the cervical spine 
with traumatic radiculopathy, right upper extremity; and 
degenerative joint disease of the lumbar spine are more 
severely disabling than the reflected by the current 
evaluations.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claim, as set out in an internal 
development memorandum.

However, on May 1, 2003, prior to the completion of the 
Board's developmental request, and its consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid because, in providing only 
30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violates the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  

In light of this new judicial precedent and the inadequacy of 
the record on appeal, the Board is compelled to remand the 
veteran's case to the RO for further development, to include 
obtaining a contemporaneous VA examinations to determine the 
level of the severity of the veteran's claims on appeal.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990)

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  Make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded orthopedic and 
neurological examinations to evaluate the 
disabling severity of his degenerative 
joint disease of the lumbar spine; and 
degenerative joint disease of the 
cervical spine with traumatic 
radiculopathy of the upper right 
extremity and the upper left extremity.  
The claims file must be made available 
to, and reviewed by, the examiners in 
connection with the examination.  All 
tests and studies deemed necessary should 
be accomplished, and all special tests 
and clinical findings to should be 
reported.  Nerve conduction study should 
be conducted for the cervical spine 
disability.  
With respect to the cervical and 
lumbosacral disabilities, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In particular, the examiner 
should specifically address active and 
passive range of motion of the cervical 
spine and lumbar spine, with an 
explanation as to what is the normal 
range of motion, any pain on use; and 
should comment on the functional 
limitations, if any, caused by the 
cervical and lumbosacral disabilities.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination to evaluate the status post 
carotid endarterectomy with cerebral 
vascular insufficiency, dizziness, and 
blurred vision.  The claims file must be 
made available to, and reviewed by, the 
examiners in connection with the 
examination.  All tests and studies 
deemed necessary should be accomplished, 
and all special tests and clinical 
findings to should be reported.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim.  If the 
benefits sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which contains notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

